Case: 12-41287       Document: 00512297467         Page: 1     Date Filed: 07/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 5, 2013
                                     No. 12-41287
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MAURICIO BLANCO-FORTUNA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-363-1


Before JOLLY, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Mauricio Blanco-Fortuna appeals the 72-month sentence imposed
following his conviction for being illegally present in the United States following
a prior deportation subsequent to a felony conviction. He contends that the
district court erred by imposing a 16-level enhancement under § 2L1.2 of the
Sentencing Guidelines based on his prior conviction for statutory rape under
Georgia Code Annotated §16-6-3. Specifically, Blanco-Fortuna argues that his
prior offense does not satisfy the “generic, contemporary meaning” of the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41287     Document: 00512297467      Page: 2   Date Filed: 07/05/2013

                                  No. 12-41287

enumerated offenses of “statutory rape” or “sexual abuse of a minor” because the
statute of conviction prescribes a three-year age differential between the victim
and the defendant, rather than four years.
      As Blanco-Fortuna concedes, his sole argument is effectively foreclosed by
our decision in United States v. Rodriguez, 711 F.3d 541 (5th Cir. 2013) (en
banc), petition for cert. filed, No. 12-10695 (U.S. June 6, 2013). In Rodriguez, we
applied a “plain-meaning” approach to determine the “generic, contemporary
meaning” of “statutory rape” and “sexual abuse of a minor” and concluded that
the generic definitions of those offense categories do not include any specific age
differential. Id. at 559-62 & n.28. We expressly rejected the claim that the
statute at issue in that case – § 22.011(a)(2) of the Texas Penal Code – did not
satisfy the “generic, contemporary meaning” of “sexual abuse of a minor” because
the statute prescribed a three-year instead of a four-year age differential
between the victim and the defendant. Id. at 562 n.28. Blanco-Fortuna asserts
that he is raising the issue solely to preserve it for further review.
      In light of Rodriguez, the district court did not err in imposing a 16-level
enhancement under § 2L1.2 based upon Blanco-Fortuna’s prior conviction for
statutory rape under § 16-6-3(a).      Consequently, the motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                        2